Scientific cooperation with Africa (debate)
The next item is the Commission statement on scientific cooperation with Africa.
Member of the Commission. - (CS) Ladies and gentlemen, as we all know, the global economy is increasingly shaped by technological innovation.
Developing countries should use technology for introducing innovation, which would improve the living conditions of their poor and increase the competitiveness of their countries and their businesses. It is true that most developing countries have opened up their economies, but they remain trapped in the production of commodities with low added value and plagued by the lack of a skilled workforce. Developing countries must, therefore, increase their production capacities and diversify their economies through better application of innovation and new technologies in agriculture, production and services.
At present, African scientists do not participate sufficiently in international research and development projects, including those that receive the financial backing of the European Union. This is due in part to the lack of expertise in building the necessary research capacity, networks and partnerships and to shortcomings in dealing with intellectual property rights, contracts, technology transfer and the dissemination of research results.
It must be stressed, however, that global problems such as infectious diseases and biodiversity can only be solved successfully with the participation of these countries.
African politicians are aware of this and are doing their best to make science and technology a priority. The African Ministerial Conference on Science and Technology held in September 2005 adopted a new Consolidated Plan of Action for NEPAD, the New Partnership for Africa's Development. In addition, last year, in January 2007, the Commission of the African Union appealed to Africa at the African Union summit to take the initiative to build large science and technology capacities with a view to training large numbers of scientists, engineers and technicians. The year 2008 was then declared the Year of Science in Africa.
The European Commission recognises the importance of this issue and places an increasing degree of emphasis on science and technology as an important part of development cooperation negotiations. African scientists can participate in the Commission's general research program or the Marie Curie Actions, which provide grants to scientists from third countries, including developing countries.
Under the 9th European Development Fund EUR 35.5 million was allocated to a programme for scientific and technological capacity-building as part of cooperation with the ACP countries. We are also currently involved in negotiations with our partners regarding further support under the 10th European Development Fund.
Towards the end of last year the European Union and the African Union agreed an EU-Africa Partnership on Science, Information and Space. This Partnership will help to bridge the gap between us in the area of science, develop Africa's scientific and technological capacity and help Africa to make better use of science and technology to reduce poverty and promote economic growth and social development. It will also contribute under the Consolidated Plan of Action for Africa in the sphere of science and technology.
In addition, the Partnership will ensure that the burden is shared equally among the individual Member States. In this connection, some Member States have assumed a leadership role in specialised areas, for example Holland for horticulture or Sweden for water supply and distribution research.
on behalf of the PPE-DE Group. - (ES) Mr President, Commissioner, we are reflecting here today - since we are not going to have a debate because we are not in a fit state for a big debate right now - about the joint motion for a resolution tabled by the parliamentary groups to support measures to improve the development of science in Africa and to enable a stronger, more fluid relationship with the EU than there has been so far in the field of science and applied technology.
As the Commissioner said, the summit that took place in Lisbon, the second EU-Africa summit - we should recall that the first was in 2000 in Cairo - once again highlighted the importance of this dimension, this area of science and technology in the future development of Africa.
In 2010 there is going to be an evaluation of the implementation of the decisions that were made in these agreements, in this summit in Lisbon between Africa and the European Union. We are now going to adopt a resolution that aims to influence this from the European Parliament; which therefore follows in the wake of the Lisbon summit, but not only of this summit, but in some way of various initiatives which, in many places in the world, are being implemented at the moment in relation to Africa.
Now that China, as a large country and a large geographical, political, cultural and economic area, is starting to develop considerably, as is the case with India and many Asian countries, more than ever the focus has turned back towards Africa. What is more, it has turned back in a new way, taking a qualitative step forward in relation to the past. The focus has shifted back not out of charity, which has largely characterised the relationship between the West and Africa, but out of proximity, equality, association, etc.
In this respect, especially in the field of science and technology, there is still a long way to go, because work has been done in other fields such as health, education, etc., but there has not been a great deal of work done in the field of science and technology. However, the benefits that it could bring for the development of Africa and for fully including Africa in globalisation, which to a certain extent it is excluded from - I say that in inverted commas - are going to be incredibly important.
I therefore think that the resolution that Parliament will vote on tomorrow is a boost, an incentive in that direction, which I think is fundamental for Africa and for the future of the world.
on behalf of the PSE Group. - (ES) Mr President, Commissioner, ladies and gentlemen, this is an important motion for a resolution, because we have often talked about Africa here, but rarely about scientific cooperation with the continent. Nowadays the economic and social development of peoples is inseparable from scientific research, technological development and innovation.
Moreover, in a globalised world, many of the problems that science is still trying to solve require the cooperation of all without exception, especially in specific sectors such as energy, climate change or food safety.
Scientific cooperation for development should therefore be a priority in our overall cooperation strategy with African countries.
This requires increasing the participation of scientists in joint R&D projects, promoting exchanges and the mobility of research personnel, strengthening research infrastructures in accordance with the needs of the scientific community and, above all, supporting what already exists.
Ladies and gentlemen, I have just come back from South Africa where I went in my capacity as a member of the EP delegation. With the Republic of South Africa, for example, there has been an agreement on scientific and technological cooperation for ten years. That was the reason for Commissioner Potočnik's visit to the country in November.
This cooperation agreement is producing significant results that are mutually beneficial: South African scientists have taken part in 117 research projects in the Sixth Framework Programme, a level of participation which is below only that of the United States, China and the Russian Federation, and even greater participation is planned in the Seventh Framework Programme.
This cooperation is in such diverse areas as biotechnology, health, nanotechnologies, aeronautics, transport, energy and climate change. It is cooperation that as Europeans we should support because we have many problems in common that need an urgent solution and because joining forces in research and development, innovation and technology transfer cannot but be beneficial to both parties.
One example is energy, which is also a red-hot issue there. We are seeking the same thing: ensuring supply at a reasonable price and in an environmentally friendly way. Along these lines very interesting research projects are being conducted on carbon technologies, renewable energy and energy efficiency.
Another important area of scientific cooperation with South Africa and the whole of Africa in general that should be highlighted is that on AIDS, a disease that is ravaging the continent and which, in a country like South Africa, has reduced life expectancy by more than 10 years.
I therefore think that the particular reference in the resolution to research into this disease is very important.
Finally, I would like to point out that all cooperation needs to be enhanced, through an exchange of information, frank and open dialogue and sincere recognition by both parties.
on behalf of the ALDE Group. - Mr President, this motion for a resolution on supporting scientific cooperation with Africa is very timely, because it comes hot on the heels of a series of statements on science in Africa over the last 12 months - by the United Nations Economic Commission for Africa in January 2007, in the G8 Summit Declaration about strengthening research and development cooperation and in the new chapter on ICT and science and technology in the EU-Africa Strategy.
With the Science with Africa conference in Addis Ababa coming up in March, this is indeed the moment for the European Parliament to register its support for a new and intensified approach to EU-Africa scientific cooperation. Of course, there have been initiatives in the past. There have been scholarships and research fellowships to help African scientists come and work in Europe. There has been support for certain projects. But what there has not been is fully developed two-way scientific cooperation between Africa and the EU.
There is not yet a solid research base within Africa for Africa. The statistics say it all. Africa has only 1% of the world's scientific researchers, but 13% of the world's population. Only 1 in 10 000 people in Africa is a scientist or engineer, whereas the figure is 1 in 200 in industrial nations.
Yet, because of climate change, there is no part of the planet where research is more vital. Global warming in Africa threatens to wipe out the modest progress that has been made towards the Millennium Development Goals. But, if only the science and technology base was stronger, climate change could also be an opportunity for Africa.
This motion for a resolution rightly makes specific mention of solar energy. It is the renewable energy which Africa has in abundance. Huge advances are being made today in photovoltaic technology. Last Friday, I was at the New and Renewable Energy Centre in Blyth in Northumberland, where innovative research is going on to reduce the cost of solar electricity by focusing the sun's rays on very small silicon cells.
I am delighted that this research is happening in my constituency, but unless such research and development happens in Africa too, the immense potential of photovoltaics to deliver megawatts of electricity across Africa will never be realised. I hope that this is the sort of scientific cooperation we are now moving towards.
on behalf of the GUE/NGL Group. - (SV) Good evening. One of the key issues when we discuss scientific cooperation with Africa is how the African countries will be able to protect themselves against climate change. As the UN Climate Panel has found, Africa is perhaps the continent in the world that may be hit hardest by climate change. This is actually already happening here and now. Crops are being burnt. The desert is spreading. Lakes and streams are drying up, and climate refugees on the African continent can now be numbered in their millions.
Many of the conflicts that exist in Africa at present are a result of the pressure and tension produced by climate change. One of the greatest ironies of the climate problem is that it is those who pollute the least that are most affected.
Ethiopia, to take one example, emits 0.1 tonnes of carbon dioxide per inhabitant per year, whilst my own country, Sweden, emits more than 6 tonnes per person per year. The EU average is around 10 tonnes. Sweden therefore emits 60 times more, and the EU 100 times more, than Ethiopia, to take just one specific example.
Seen from this perspective, we in Europe obviously have a huge responsibility. On the one hand we must reduce our own emissions massively, whilst on the other we must do everything we can to help the developing countries to take action against climate change.
This evening we are debating how we can establish effective scientific cooperation with Africa. I think that we must ask ourselves, self-critically, here and now: are we really doing all we can to support African countries? Are we really doing all we can, for example, to transfer modern, environmentally-friendly technology and knowledge to African countries? When we negotiate trade agreements, do we pay most attention to our own businesses or do we pay most attention to African businesses that want to trade with us on fair terms? Unfortunately, I for one cannot give a positive answer to these questions. So there is much to be done.
What is the situation, for example, with our laws on intellectual property and patents? In November in our resolution prior to the Bali negotiations we in the European Parliament stated that 'the European Parliament recognises that Intellectual Property Rights licensing fees in the area of clean technologies may constitute a barrier to the transfer of such technology to developing countries'.
Let me take an example: 75% of wind power technology is controlled by four companies in the world. Yes, just four companies in the whole world. Three of those companies are European. The fourth is from the United States. When many developing countries now want to develop wind power they must use old and unpatented technology. They simply cannot afford modern, environmentally-friendly technology.
Much of the modern technology is simply deadlocked by our own legislation. Of course this supports a minority of large enterprises that control the patents. But what benefit is this for Angola, Botswana or Rwanda?
I want a clear answer from the Commission this evening. Are you doing anything to make the laws on intellectual property and patents more flexible? What are you doing so that technology can be transferred more easily?
Lastly, another example of these shortcomings is the so-called flexible mechanisms. Of course we in industrialised countries can transfer some of our climate responsibility to developing countries. The aim is, if it is interpreted lawfully, that we must transfer technology and environmental activity to developing countries. However, according to a new report which we received in the Committee on the Environment last year, less than 2% of CDM projects are in African countries. The majority represent projects which in fact are of no particularly great benefit.
What is the Commission's view on the flexible mechanisms and CDM projects, the Clean Development Mechanism? Are you prepared to revise those mechanisms thoroughly as we in the European Parliament have demanded? How will Africa be able to take greater benefit from technology transfers in future?
Mr President, science and technology have been identified by the African Union as crucial contributors to sustainable development on the African continent.
Currently nearly all African countries are lagging behind with regard to scientific output and scientific capacity. Take scientific publications as one indicator. Egypt, as one of the strongest African countries in this area, accounts for a mere 0.4% share of global publications. Scientific collaboration and cooperation offers the chance to overcome the extreme disparities in development. However, it faces considerable challenges in areas such as global sustainability problems like poverty, climate change, biodiversity, HIV/AIDS, infectious diseases, energy, clean water - the list is seemingly endless. Add to that the brain drain, the problem of free circulation of scientists and limited access to information.
Currently there are more opportunities than ever to collaborate successfully with African partners. Examples of these are in the areas of biotechnology, ICT, space and nanotechnologies.
Coupled with Africa's rich natural resources and biodiversity, these could prove highly effective. In addition a renewed political commitment in Africa and a greater commitment of industrialised countries including China are essential for any further development in this area.
Over the past 20 years the EU has gathered considerable experience regarding the organisation and management of collaborative S&T programmes. FP7 offers some very interesting opportunities to partners from Africa but more can be done.
We have to realise the full potential that cooperation on matters of science has to offer African countries and the development of the African continent. The fields of science and technology can and must do more. We must create broad channels of communication and networks between scientists and development practitioners to learn from each other.
The concept of science diplomacy is back at the top of the agenda and must be adapted for a new era of the internet, of low-cost travel, 24-hour global news, the power of NGOs - a long list.
The fact that science is and must remain outside the realm of politics makes scientists trusted diplomats. It is time for the scientific community to increase its role in diplomacy. A vigorous new science diplomacy oriented to African citizens as well as to their governments will provide human well-being, education, economic growth and above all hope. A diplomacy of deeds and not just words. The Millennium Development Goals look increasingly challenging in this year of science with Africa.
(SL) Africa has more than 13% of the total world population, but only 1% of the world's scientists. It spends only 0.3% of its GNP on research and development. At the same time, Europe is faced with two major global challenges which can only be successfully met by global action. This also applies to scientific research.
The first challenge consists of the so-called millennium development goals to eradicate world poverty. The poor health or death of adults at an age when they could still be active may push younger and older generations of their family into poverty. When using the facilities of the Seventh Framework Programme, we must be sufficiently transparent not to invest resources only for research into diseases which afflict the European population. We must also find an appropriate solution to diseases that present a global threat, such as AIDS, which took more than 2 million lives in 2006.
The other challenge is climate change. The data indicate that it mostly affects the poor. Europe must accept its share of responsibility and cooperate in measures to adapt to climate change, as well as in measures to limit global warming.
The Seventh Framework Programme could also include scientists from developing countries. However, the message coming from them is that their facilities for this cooperation are too meagre. The mechanisms within development policy frameworks offer great potential for reducing the differences. However, we must bring to an end the traditional cooperation based solely on aid. Forming a partnership means that we have to include science, technology and innovation in our development policies.
(PL) Thank you, Mr President. Thank you, Commissioner. We are living in an age of globalisation, which means acute competition by everyone with everyone. The African continent is a field of particular rivalry. The Chinese and Japanese economies, Australia and the United States are all trying to acquire this market.
If one wishes to encourage and strengthen relations, one usually begins with sport, and that has already happened. Immediately after that, though, come student exchanges and scientific cooperation. If we are to start working with Africa in that area today, then in five or maybe 10 years' time we shall be exchanging thousands of students and scientists. These will constitute thousands of ambassadors for our mutual cooperation. Today's joint scientific undertakings will in 10 years' time equate to major investments, a flow of skilled workers, the opening up of markets, and consequently competition, growth and new jobs in Europe and Africa. It is worth making the effort today to enable this to come about.
Mr President, scientific cooperation with Africa has to be with the objective of developing a trained and active scientific community on that continent for the benefit of that continent, not, I should warn, to steal their scientists, as we do their trained medical and nursing personnel.
I was very heartened in 2005, when in Malawi, to meet a young trained agricultural scientist. He had been to the European Union and had trained there, but was proud to be back amongst his own people, showing them how to use the soil and water to produce food to give them a sustainable life.
I would just finish by saying that one of the areas that have been neglected in Africa is investment in agricultural science, and the World Bank's draft report for this year is testament to that. So I think we should collaborate at all levels in science, but we should look particularly at the area of agriculture and natural resources.
Mr President, I might be testing your patience, but I noticed a precedent earlier in the day for speakers taking the floor again if there were not five 'catch-the-eyes', so thank you.
I would like to put a specific question to the Commissioner. I spoke of diplomacy and science diplomacy - a diplomacy of deeds and not just words. There is a general view that the Lisbon Summit on the EU and Africa last year was a major disappointment, and that there were more words than deeds. I would like you specifically to respond to that allegation.
Could you indicate any of the deeds, as distinct from words, that will emanate from the hundreds - if not thousands - of people that gathered in Lisbon to talk about this most important issue, and when we might see something flowing from it?
Member of the Commission. - (CS) Ladies and gentlemen, EU policy on Africa is based on a complex strategy, and part of this strategy of course relates to Africa's access to science and technology. The European Union recognises the importance of that access, as it will enable the continent of Africa to cope with the challenges of climate change. The Commission believes that African countries must urgently develop the necessary complex strategies for adaptation, while making sure that such changes do not jeopardise the positive results these countries have achieved in their fight against poverty.
The Commission feels that our cooperation in the field of science and technology is especially important as regards research into agriculture and the monitoring of agricultural products. The Commission therefore supports the efforts of the African Union to establish a complex programme of scientific research in the area of agriculture and the endeavour of international organisations to harmonise agricultural early warning systems. We also support the transfer of renewable energy technology, which is an issue closely related to the reduction of CO2 emissions. However, this transfer should focus more on efforts to attain a sustainable and efficient energy supply and on access to the supply, rather than the issue of climate change.
A very important role in the context of technology transfer is played by the private sector, which the Commission supports through a specific programme. As regards the Addis Ababa conference taking place in March, the Commission will take part and we hope that it will be a milestone on the road to scientific cooperation with Africa and in the development of science and technology on the African continent.
The issue of AIDS was also mentioned in the debate. Just allow me to state briefly that the European Commission is one of the largest contributors to the Global Fund to Fight AIDS, Tuberculosis and Malaria and I believe that we have every right to be proud of that.
As I have already mentioned, during the EU-Africa summit in Lisbon at the end of last year the African Union and the European Union also agreed a partnership between Europe and Africa in the area of information society, science and space technology. We are currently preparing a communication, which will lay down specific points and an action plan to put this partnership into practice.
Ladies and gentlemen, I am afraid I cannot agree with the honourable Member's opinion that the Lisbon conference was a disappointment. That certainly was not the case: the conference was the first step on a journey and, as I said before, we are now taking further concrete steps, which will build on the Lisbon impetus.
To conclude the debate, I have received one motion for a resolution pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
in writing. - The comment 'if you give a man a fish you feed him for a day, while if you teach him to fish you feed him for life' is all too apposite to this debate. If Africa is to escape from its poverty trap, it will need to expand the exploitation of its raw materials, strengthen its manufacturing base and increase its exports, but at the same time it will need to improve its scientific expertise. We in the West must increase the involvement of African scientists in international collaborative science and R&D projects, and reinforce existing research infrastructure.